Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tho Tran appeals the district court’s order denying his motion requesting a furlough under 18 U.S.C. § 4243(h)(1) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Tran, No. 5:01-hc-00833-BR (E.D.N.C. Nov. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *264and argument would not aid the decisional process.

AFFIRMED.